Title: 21st.
From: Adams, John Quincy
To: 


       At 7 o’clock in the morning I left Cape’s tavern, and went to carry one of my trunks, to Water Street N: 7. where Mr. Fontfreyde lives, as I intend to send the trunk by the first opportunity to Boston, and I preferr’d leaving it with a friend, to taking it with me. Dr. A. Lee, arrived last night; and lodges with the president, his brother. I went and delivered a letter to Governor Clinton, who inform’d me, that the English packet came in last night. I immediately went with the governor’s Nephew to Mr. Jay, and inquired if there was any account from my father. He had just sent the Letters to Congress. The 1st. of June my father was presented to the King of England, and was pretty well receiv’d. I met Mr. Curson at the Coffee house. He saw my father the last day of May, but did not bring me any Letters. O! my dear Sister! do you already forget your promise? Dined with the delegates from Massachusetts. They live with a Mrs. Mercer. Miss Mercer, is a very fine young lady, and I believe a most amiable character. She appears very young, and though not a perfect beauty, the sweetness, that is to be seen in her countenance, is in my eyes preferable to it. I met Mr. Fontfreyde at 7 o’clock, and we went and bathed together in the river a little ways out of town. Went in the evening to see Mr. Salvius but found him not at home.
      